PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6624


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

MARIO N. BAKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00088-REP-1; 3:10-cv-00579-REP)


Argued:   May 14, 2013                      Decided:   June 13, 2013


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by published opinion.       Judge Wilkinson wrote      the
opinion, in which Judge Gregory and Judge Keenan joined.


ARGUED:   John W. Akin, UNIVERSITY OF VIRGINIA SCHOOL OF LAW,
Charlottesville, Virginia, for Appellant.    Michael F. Murray,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee. ON BRIEF: Neal L. Walters, Benjamin P. Kyber, Third
Year Law Student, UNIVERSITY OF VIRGINIA SCHOOL OF LAW,
Charlottesville, Virginia, for Appellant.     Neil H. MacBride,
United States Attorney, Alexandria, Virginia; Richard D. Cooke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.
WILKINSON, Circuit Judge:

     Defendant Mario Nathaniel Baker was convicted of multiple

federal firearm and drug offenses based on evidence that police

officers uncovered while searching his vehicle during a traffic

stop.     Baker’s counsel never challenged the constitutionality of

the search, either through a suppression motion or on direct

appeal.    After his conviction became final, Baker filed a motion

under 28 U.S.C. § 2255 seeking to vacate, set aside, or correct

his sentence partly on the ground that his counsel had been

unconstitutionally      ineffective       in   failing     to   challenge   the

search on direct appeal under Arizona v. Gant, 556 U.S. 332

(2009), which the Supreme Court decided while his appeal was

still pending.     The district court rejected this claim, and we

affirm for the reasons stated herein.



                                      I.

                                      A.

     We    take   the   facts   pertinent      to   this    appeal   from   the

evidence presented at Baker’s trial, construed in the light most

favorable to the government.       See Bereano v. United States, 706

F.3d 568, 571 n.5 (4th Cir. 2013).

     On March 3, 2008, Shawn Nelson, an officer with the Henrico

County, Virginia, Police Department, stopped a vehicle that had

a broken taillight and an expired license plate.                     Baker was

                                      2
driving    the     vehicle,      and    Dashawn     Brown      occupied     the     front

passenger seat.          On checking Baker’s driver’s license against

state records, Nelson learned that Baker was the subject of an

outstanding       federal      arrest      warrant.           While     verifying    the

warrant, Nelson called for backup.                      Once additional officers

arrived, Nelson arrested Baker and handed him over to one of the

other officers, who searched him and, finding no contraband,

secured him in a police car.

     While       the   other     officer    was    dealing      with    Baker,    Nelson

turned his attention to Brown, asking him to exit the vehicle.

Brown did so but then began to walk away.                      Nelson ordered Brown

to put his hands on the vehicle and started frisking him.                           When

Nelson    felt    a    handgun    in   Brown’s     pocket,      Brown    attempted    to

reenter the vehicle -- claiming at the time that he wanted to

retrieve     his       cellphone,      which      was    on     the     passenger-side

floorboard.        Nelson struggled with Brown, wrestled him to the

ground, and arrested him for possessing the handgun.                             He then

searched Brown incident to the arrest, finding 0.90 grams of

heroin, 0.40 grams of crack cocaine, $980 in cash, and a small

digital scale on his person.

     After securing Brown in a police car, Nelson searched the

passenger    compartment         of    Baker’s    vehicle,      starting     with    the

center console, where he found 20.6 grams of heroin, 0.24 grams



                                            3
of crack cocaine, 12.2 grams of methadone, and a burnt marijuana

cigarette.        He also found another handgun in the glove box.

                                                B.

       Based      on    the     evidence       found    during     the    search       of   his

vehicle, Baker was indicted for various federal firearm and drug

offenses.        See 18 U.S.C. §§ 922(g)(1), 924(c); 21 U.S.C. § 841.

He was also charged with an additional firearm count stemming

from   a   previous       run-in      with      the    police,     in    2007.        Although

Baker’s lawyer moved (unsuccessfully) to sever this additional

count,     he     never    filed      a   suppression          motion    challenging        the

search of Baker’s vehicle.                Baker was convicted by a jury of all

counts     and    was     sentenced       by    the    trial     court   to     185   months’

imprisonment.

       Baker appealed his convictions and sentence to this court,

with his lawyer filing an opening brief on March 16, 2009.                                  On

April 21, 2009, the day before the government filed its response

brief, the Supreme Court decided Arizona v. Gant, which held

that, under the Fourth Amendment, the “[p]olice may search a

vehicle     incident       to    a   recent      occupant’s       arrest      only     if   the

arrestee         is     within       reaching         distance     of     the     passenger

compartment at the time of the search or it is reasonable to

believe the vehicle contains evidence of the offense of arrest.”

556 U.S. 332, 351 (2009).                  We affirmed Baker’s convictions and

sentence on August 7, 2009.                    See United States v. Baker, 340 F.

                                                4
App’x 145 (4th Cir. 2009), cert. denied, 130 S. Ct. 1548 (2010).

At no point between when the Supreme Court decided Gant and when

this court decided Baker’s appeal did Baker’s lawyer argue that

the   search      of     Baker’s        vehicle         violated      the     Fourth         Amendment

under Gant.

                                                 C.

      Proceeding pro se, Baker subsequently filed a motion to

vacate,     set    aside,         or    correct         his    sentence       under      28    U.S.C.

§ 2255.         His motion asserted four claims for relief, all of

which the district court rejected.                            See United States v. Baker,

No.     3:08cr88,        2012      WL    620240          (E.D.       Va.    Feb.        24,     2012).

Specifically, as relevant to this appeal, the district court

found    that     Baker’s         counsel       had       not       been    unconstitutionally

ineffective       in        failing      to    challenge            the    search       of     Baker’s

vehicle     under      Gant       on    direct      appeal       “[b]ecause         the       evidence

found as a result of the search . . . still would be admissible

under     the     good       faith      exception         to        the    Fourth       Amendment’s

exclusionary       rule,”         meaning      that       Baker       could      not    “show     that

counsel’s failure to argue Gant on appeal prejudiced him.”                                         Id.

at *2 (footnote omitted).

      The district court denied a certificate of appealability

for   all   four       of    Baker’s      claims.             See    id.    at    *3;     28    U.S.C.

§ 2253(c).        While agreeing with the district court that three of

the   claims      did       not   merit       our       review,      we    granted       a     partial

                                                    5
certificate of appealability to consider the question whether

Baker’s       lawyer   was    ineffective           in    failing      to        raise    a    Gant

argument on direct appeal.



                                           II.

       Warrantless     searches         “are       per   se    unreasonable          under       the

Fourth    Amendment        --      subject         to    only     a     few       specifically

established      and   well-delineated              exceptions.”            Katz     v.       United

States, 389 U.S. 347, 357 (1967) (footnote omitted).                                 Arizona v.

Gant, 556 U.S. 332 (2009), addressed when the exception to the

Fourth Amendment’s warrant requirement for searches incident to

a lawful arrest justifies a search of the passenger compartment

of the vehicle in which an arrestee is traveling.                                 As a general

matter, a search incident to a lawful arrest may extend only to

“the    arrestee’s      person      and    the          area    ‘within       his     immediate

control’ -- construing that phrase to mean the area from within

which    he    might   gain       possession        of    a    weapon       or    destructible

evidence.”        Chimel     v.    California,           395    U.S.    752,       763    (1969).

Before Gant, the Supreme Court had interpreted this rule in the

context of vehicle searches to mean that “when a policeman has

made a lawful custodial arrest of the occupant of an automobile,

he may, as a contemporaneous incident of that arrest, search the

passenger       compartment        of   the        automobile”         as     well       as    “any

containers found within the passenger compartment.”                                New York v.

                                               6
Belton, 453 U.S. 454, 460 (1981) (footnote omitted); see also

Thornton v. United States, 541 U.S. 615 (2004).

         The    federal      courts     of    appeals       tended      to       construe      the

Court’s pronouncement in Belton capaciously.                                Although a few

circuits        cabined      Belton’s      holding     to     permit        a    search     of    a

vehicle incident to the arrest of an occupant only when the

arrestee         could       actually        reach      the       vehicle’s            passenger

compartment, most espoused a broader interpretation, according

to which police officers could search the vehicle regardless of

the arrestee’s location at the time of the search.                                     See Gant,

556 U.S. at 341-43 & nn.2-3 (collecting cases).                                       This court

adopted the broad reading, upholding, for instance, the search

of   a    vehicle       as   a    search     incident       to    an    arrest        where    the

arrestee had been handcuffed and removed from the vehicle when

the search occurred.                See United States v. Milton, 52 F.3d 78,

80 (4th Cir. 1995), overruling recognized by United States v.

Wilks, 647 F.3d 520, 522 (4th Cir. 2011).

         Without purporting to overrule Belton and its progeny, Gant

rejected the lower courts’ capacious reading of that decision,

making     clear    that      the    exception       for    searches        incident      to     an

arrest         authorizes        vehicle     searches        only      in       two     specific

circumstances.           The first circumstance is “when the arrestee is

unsecured         and    within       reaching       distance          of       the    passenger

compartment at the time of the search.”                          Gant, 556 U.S. at 343.

                                               7
The    second       is   “when       it    is    ‘reasonable                to   believe     evidence

relevant to the crime of arrest might be found in the vehicle.’”

Id. (quoting Thornton, 541 U.S. at 632 (Scalia, J., concurring

in the judgment)).             “When these justifications are absent,” the

Court    concluded,       “a     search         of       an    arrestee’s        vehicle     will   be

unreasonable unless police obtain a warrant or show that another

exception to the warrant requirement applies.”                                   Id. at 351.

       It    is     important        to     recognize               those    aspects    of     Fourth

Amendment      doctrine        that       Gant       did       not    change.         The    decision

addressed      only      the    exception            to       the    warrant      requirement       for

searches      incident     to     a       lawful         arrest,       as    applied    to    vehicle

searches.           It   left        unaltered            other       exceptions       that    might

authorize the police to search a vehicle without a warrant even

when    an   arrestee      is    secured         beyond             reaching     distance     of    the

passenger compartment and it is unreasonable to expect to find

any evidence of the crime of arrest in the vehicle.                                     See id. at

346-47.      The one most relevant to this appeal is the so-called

automobile exception, which permits a warrantless search of a

vehicle      when    there      is    probable            cause       to    believe    the    vehicle

contains contraband or other evidence of criminal activity.                                         See

Carroll v. United States, 267 U.S. 132 (1925).




                                                     8
                                                  III.

       Baker       argues        that       his     lawyer       was       unconstitutionally

ineffective in failing to challenge the search of his vehicle

under Gant on direct appeal.                        Once the Supreme Court decided

Gant, he contends, his lawyer should have argued to this court

that       the     decision          rendered          the     search      of    his     vehicle

unconstitutional, given that neither he nor Brown was within

reaching         distance       of    the    passenger         compartment       when    Officer

Nelson searched the vehicle. *                    Had his lawyer made this argument,

Baker insists, the evidence obtained during the search would

likely have been excluded and all his convictions based on that

evidence would likely have been overturned.

       To    show     a     violation         of    the       Sixth     Amendment      right   to

effective         assistance         of   counsel,        a   defendant      must   prove      (1)

“that [his] counsel’s performance was deficient” and (2) “that

the deficient performance prejudiced the defense.”                                  Strickland

v.   Washington,          466    U.S.       668,    687       (1984).       In   evaluating     a

district         court’s    rulings         on    each    prong,      we   review   its    legal

conclusions de novo and its factual findings for clear error.

See United States v. Fulks, 683 F.3d 512, 516 (4th Cir. 2012).

       *
       Because of the other available grounds for disposing of
Baker’s appeal, we need not decide whether the search was
justified under Gant’s other rationale -- namely, that it was
reasonable to expect to find additional evidence of the crimes
for which Baker and Brown were arrested in the vehicle.



                                                   9
For    the    following      reasons,        Baker       has    failed      to       make      the

requisite showing under either prong of the Strickland standard.

                                             A.

       Regarding      the    first    prong,         a    lawyer’s         performance         is

deficient     when     his    representation         falls       “below      an       objective

standard     of   reasonableness,”           as    measured       against        “prevailing

professional      norms.”       Strickland,          466       U.S.   at    688.         “[T]he

reasonableness        of    counsel’s    challenged            conduct,”        in    turn,     is

judged “on the facts of the particular case, viewed as of the

time of counsel’s conduct.”                  Id. at 690.              To guard against

hindsight bias and unfair “second-guess[ing],” a defendant must

overcome     “a   strong      presumption         that     counsel’s        conduct          falls

within the wide range of reasonable professional assistance.”

Id. at 689.

       The range of reasonable professional assistance is just as

wide   on    direct    appeal    as     it    is     at    trial.          In    particular,

“[c]ounsel is not obligated to assert all nonfrivolous issues on

appeal,      as   ‘[t]here     can    hardly       be     any     question           about    the

importance of having the appellate advocate examine the record

with a view to selecting the most promising issues for review.’”

Bell v. Jarvis, 236 F.3d 149, 164 (4th Cir. 2000) (en banc)

(quoting Jones v. Barnes, 463 U.S. 745, 752 (1983)).                                    Indeed,

requiring counsel to raise every claim, or even a multiplicity

of claims, runs the risk of detracting from contentions that may

                                             10
be truly meritorious.             Appellate counsel accordingly enjoys a

“presumption that he decided which issues were most likely to

afford relief on appeal,” a presumption that a defendant can

rebut “only when ignored issues are clearly stronger than those

presented.”        Id. (quoting Pruett v. Thompson, 996 F.2d 1560,

1568    (4th    Cir.   1993);     Smith   v.   Robbins,   528    U.S.     259,    288

(2000)).

       Baker’s counsel claimed on direct appeal that the trial

court had erred in three respects: in denying Baker’s motion to

sever the charge stemming from his previous encounter with the

police,    in   denying     his    post-trial    motion   for    a   judgment     of

acquittal, and in imposing an unreasonable sentence.                      According

to   Baker,     each   of   these   issues     was   clearly    weaker     than    an

argument under Gant would have been, since the latter would have

impugned the search of his vehicle, the evidence it uncovered,

and thus the sole basis for all but one of his convictions.

       Baker incorrectly assumes, however, that the search of his

vehicle    would    necessarily      be   unconstitutional      if   it    violated

Gant.     In fact, even if the search exceeded the limits of the

exception to the warrant requirement for searches incident to a

lawful arrest, as delineated in Gant, it was still justified by

another, independent exception, such that Baker’s lawyer acted

reasonably in declining to challenge it.



                                          11
       As noted above, Gant addressed only the rule permitting

warrantless searches incident to a lawful arrest, as applied in

the    context      of     vehicle      searches,        leaving   unaltered       other

exceptions to the warrant requirement that might be relevant in

that context.            To illustrate the limits of its holding, the

Court in Gant expressly identified three such exceptions.                            See

556 U.S. at 346-47.             Among them was the “automobile exception,”

according to which police officers may search a vehicle without

first obtaining a warrant if it “is readily mobile and probable

cause exists to believe it contains contraband” or evidence of

criminal activity.              Pennsylvania v. Labron, 518 U.S. 938, 940

(1996) (per curiam); see also Maryland v. Dyson, 527 U.S. 465,

466-67 (1999) (per curiam).                Note that, in contrast to Gant’s

rule, this exception permits police officers to search a vehicle

for evidence of any crime, not just the crime of arrest, but

only    on   a     showing      of     probable    cause     rather   than     a    mere

reasonable belief.

       The Court in Gant emphasized that its decision in no way

affected     the    validity      or    scope     of   the   automobile   exception,

noting that “[i]f there is probable cause to believe a vehicle

contains evidence of criminal activity, United States v. Ross,

456 U.S. 798, 820-821 (1982), authorizes a search of any area of

the vehicle in which the evidence might be found.”                        Gant, 556

U.S.   at    347.        This    court,   in     turn,    similarly   confirmed      the

                                            12
continued      viability       of    this     exception      in    the    wake    of        Gant,

holding that even though a warrantless vehicle search might have

exceeded the limits articulated in Gant, it was nevertheless

constitutional because it was supported by probable cause.                                   See

United States v. Kellam, 568 F.3d 125, 136 n.15 (4th Cir. 2009).

       So too here.          After Officer Nelson found a gun, drugs, $980

in cash, and a digital scale on Brown’s person, he had probable

cause to search the passenger compartment of Baker’s vehicle.

Probable    cause       to    search    a     vehicle     exists        when    “reasonable

officers can conclude that what they see, in light of their

experience, supports an objective belief that contraband is in

the vehicle.”           United States v. Ortiz, 669 F.3d 439, 446 (4th

Cir. 2012).         This standard is satisfied when a police officer

lawfully       searches       a     vehicle’s       recent        occupant       and        finds

contraband on his person.                   See United States v. Johnson, 383

F.3d    538,     545-46       (7th     Cir.     2004)     (“[A         police    officer’s]

discovery      of   a    banned      substance      (drugs)       on    Johnson’s       person

clearly provided him with probable cause to search the trunk of

the vehicle . . . since the officer had a reasonable basis for

believing that more drugs or other illegal contraband may have

been concealed inside.” (footnote omitted)).

       Thus, having found drugs, as well as other items indicating

involvement in the drug trade, on Brown’s person, Nelson had

probable    cause       to    search     the       passenger      compartment          of    the

                                              13
vehicle    in    which       Brown    had    just    been      sitting     for    additional

contraband.           And if there were any doubt that the drugs and

other items alone justified the search of the vehicle, we note

that Brown also walked away from Nelson, reached back into the

vehicle while being frisked, and struggled with Nelson.                                  These

facts provided further reason for Nelson to believe that there

was additional contraband in the vehicle.                        We thus conclude that

Nelson’s search of Baker’s vehicle was supported by probable

cause     and    that    it     therefore         comported       with     the    automobile

exception to the warrant requirement.

     This       all    assumes,       of    course,       that      Nelson’s      search     of

Brown’s    person,       which       uncovered      the     items     that       gave   Nelson

probable cause to search the vehicle, was itself lawful.                                   The

parties    argue       extensively         over    the    point,     but    even      assuming

arguendo that Nelson’s search of Brown in some way violated the

Fourth Amendment, it would be of no avail to Baker.                                     For a

defendant       must    have    proper      standing      in     order     to    challenge    a

search under the Fourth Amendment.                       See Rakas v. Illinois, 439

U.S. 128 (1978).             Baker of course has standing to challenge the

search of his own vehicle.                   But not so the search of Brown.

This court has repeatedly held that one occupant of a vehicle

lacks   standing        to    challenge      the    frisk      or   search       of   another.

See, e.g., United States v. Rumley, 588 F.3d 202, 206 n.2 (4th

Cir. 2009); United States v. Taylor, 857 F.2d 210, 214 (4th Cir.

                                              14
1988).      Baker therefore lacks standing to challenge the frisk

and    search    of       Brown,   which    uncovered       the    contraband        that

ultimately gave Nelson probable cause to search Baker’s vehicle.

For this reason as well, it would have been futile for Baker’s

lawyer to challenge the search of the vehicle on direct appeal.

       In short, because the search of Baker’s vehicle was plainly

justified by the automobile exception to the warrant requirement

irrespective of Gant, Baker’s lawyer did not perform deficiently

in declining to challenge the search on direct appeal.                                And

because we find no deficient performance on this basis, we need

not    address      the    government’s     alternative       argument        that    his

lawyer would have been precluded from raising such a challenge

in    the   first     place   because,     under    Federal       Rule   of   Criminal

Procedure 12, Baker had waived the issue by failing to file

prior to trial a motion to suppress the fruits of the search.

                                           B.

       We must reject as well Baker’s argument under the second

prong of Strickland, namely that what he alleges was deficient

performance somehow prejudiced the defense.                      To show prejudice,

a defendant must demonstrate “a reasonable probability that, but

for    counsel’s          unprofessional        errors,    the     result      of    the

proceeding would have been different.”                    Strickland, 466 U.S. at

694.     A “reasonable probability is a probability sufficient to

undermine confidence in the outcome.”                Id.

                                           15
       Baker takes it for granted that he was prejudiced by his

lawyer’s failure to challenge the search of his vehicle under

Gant    on    direct    appeal.       Had    such    a   challenge       succeeded,       he

contends, this court would have had to suppress the evidence

found    during       the    search     pursuant      to      the    Fourth     Amendment

exclusionary rule.           And because all but one of his convictions

were    based    solely     on   that   evidence,        Baker      argues    that   those

convictions would necessarily have been overturned.

       As the district court noted, however, application of the

exclusionary         rule   is   in   fact   barred      in    Baker’s    case      by   the

Supreme Court’s decision in Davis v. United States, 131 S. Ct.

2419 (2011).          Davis extended the “good faith” exception to the

exclusionary rule to hold that “[e]vidence obtained during a

search conducted in reasonable reliance on binding precedent is

not subject to the exclusionary rule.”                     Id. at 2429.        The Court

announced this rule, moreover, in a case that also involved the

retroactive application of Gant.                  See id. at 2426.           Applying the

good-faith exception to Davis’s case, the Court held that even

though       Davis   had    successfully      challenged        a   search     on    direct

appeal under Gant, the evidence obtained during the search was

not subject to suppression because the search had accorded with

binding circuit precedent when it was conducted.                              See id. at

2434.



                                             16
       Similarly, at the time Nelson searched Baker’s vehicle, our

precedent permitted the police to search a vehicle incident to

the lawful arrest of one of its occupants regardless of whether

the    occupant    was       within      reaching          distance      of    the       passenger

compartment,       a    rule     that     Gant       subsequently          abrogated.            See

United    States       v.    Wilks,      647    F.3d       520,    522     (4th      Cir.    2011)

(citing    United       States      v.    Milton,      52     F.3d    78,      80     (4th       Cir.

1995)).        Following       Davis,     we    have       accordingly         held      that     the

exclusionary       rule      does   not      bar     the     introduction           of     evidence

found during searches that would have been constitutional but

for Gant and that were conducted before the decision.                                      See id.

at 524.    Davis mandates the same result here, given that Nelson

was doing exactly what the law at the time said he could do when

he searched Baker’s vehicle.                        This is precisely the kind of

good-faith reliance on precedent that Davis meant to protect and

encourage.

       Baker     attempts      to   avoid       this       conclusion         by    noting       that

Davis was not decided until 2011, after his appeal had concluded

and his conviction had become final.                          Baker thus argues that,

had his lawyer successfully challenged the search of his vehicle

under Gant on direct appeal, the good-faith exception would not

have    barred    the       application        of    the    exclusionary            rule    to    his

case.     This     shows,      Baker      contends,         that     the      outcome       of    his

appeal    would    have      been     very     different          indeed      had    his    lawyer

                                               17
raised Gant and that his defense was therefore prejudiced within

the meaning of Strickland.

       Baker, however, misunderstands the nature of Strickland’s

prejudice inquiry.        While it is certainly necessary to show that

the outcome of the proceeding at issue would have been different

in order to prove prejudice, it is not sufficient.                           As the

Supreme Court has explained, “an analysis focusing solely on

mere   outcome       determination,    without   attention      to    whether     the

result of the proceeding was fundamentally unfair or unreliable,

is defective,” for “set[ting] aside a conviction or sentence

solely because the outcome would have been different but for

counsel’s error may grant the defendant a windfall to which the

law does not entitle him.”            Lockhart v. Fretwell, 506 U.S. 364,

369-70 (1993) (citing United States v. Cronic, 466 U.S. 648, 658

(1984)).    To avert such windfalls, Strickland’s prejudice prong

is governed by the law as it stands at the time a court is

considering      a     defendant’s     ineffective-assistance          claim,     in

contrast to the performance prong, which is governed by the law

as it stood when the defendant’s lawyer acted.                Id. at 372.

       In determining whether Baker was prejudiced by his lawyer’s

alleged deficient performance, then, we must apply current law,

including Davis’s application of the good-faith exception.                        For

the    reasons    noted    above,     the    exception      would    bar    us   from

suppressing      the    evidence    found    during   the    search    of    Baker’s

                                        18
vehicle,       because    the   officers    were    following       the    law   as    it

existed at the time of the search.                 This means that, regardless

of any appellate challenge to the search under Gant, Baker still

would    not    be   prejudiced    in   the     sense   required     to    prove      his

Strickland       ineffective-assistance         claim.         To   hold    otherwise

would be to confer on Baker “a windfall to which the law does

not entitle him,” id. at 370, and to stray far from the core

purpose of the exclusionary rule, which is to deter unlawful

conduct on the part of officers, not law-abiding actions, see

United    States     v.   Leon,   468   U.S.     897,    906   (1984).       This      we

decline to do.



                                        IV.

     For the foregoing reasons, the judgment of the district

court is affirmed.

                                                                             AFFIRMED




                                           19